DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on October 27, 2021.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zi Y. Wong on January 3, 2022 and January 4, 2022.
The application has been amended as follows: 
In claim 14, Please replace the text “an output for electrical communication with a 
load; and a heat exchanger configured to interface with and to transfer heat from the liquid cooling loop to a liquid heat exchange loop in fluid communication with premises containing the electric load.” with – an output for electrical communication with a load; a liquid cooling loop for cooling the fuel-powered generator; and a heat exchanger configured to interface with and to transfer heat from the liquid cooling loop to a liquid heat exchange loop in fluid communication with premises containing the electric load. – 
Please cancel claims 17-18.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed because none of the prior art of record discloses or 
suggests an electric power system for managing and storing electric power and providing uninterrupted electric power from a plurality of electric power sources to an electric load connected to the electric power system as recited in claim 1, in combination with the remaining claimed features.
	Claims 10 and 12-13 are allowed because none of the prior art of record discloses or suggests a heat engine connected to a high frequency generator, in combination with the remaining claimed features.
	Claims 14-15 are allowed because none of the prior art of record discloses or suggests a liquid cooling loop for cooling the fuel-powered generator; and a heat exchanger configured to interface with and to transfer heat from the liquid cooling loop to a liquid heat exchange loop in fluid communication with premises containing the electric load, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 8-9, filed October 27, 2021, with respect to the objections to the specification, drawings, and claims, and the rejections of claims 10-12 and 16-20 under 35 U.S.C. 101, 102(a)(1), and 103 have been fully objections and rejections of claims 10-12 and 16-20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836